Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 30 June 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington June 30 1806

I have this moment recieved your kind letter my best friend it has removed a load of anxiety from my heart which was becoming almost insupportable I wrote you yesterday that I was well to day I am even better as my mind is at ease your letter laid two days in the Cambridge post office which accounts for the unusual delay—
The Death of Col. Wythe was attended with the most horrid circumstances it is said that he made his will a Short time since and left all his property to a Nephew who he had adopted of which he informed him the young man not contented with the certainty of possessing the property after the old gentlemans death forged a bill of two hundred dollars which he carried to the Bank himself while he was sitting talking it occurred to one of the Clerks that Col. Wythe never drew for a larger sum than twenty dollars at a time and under some pretence he got the money back and sent the bill to the Col. to know if it was his on which he told them he had it was a forgery the young man in the mean time learnt what was going forward went and purchased two ounces of arsenic and returned home and mixt it in the Coffee it proved fatal to the old gentleman and four or five of the slaves— this is the story told here generally and believed—
you recollect the circumstance of Lewis’s engagement last winter with the widow Shornton who eloped the day he was to marry her the gentleman she went with has just poisen’d himself with Laudnum this place rings with horrid stories and I have heard nothing else this two months—
God bless you my beloved friend make my love and best wishes acceptable to Sister T. B. Kiss my / darling boys and talk to them of their mother and / believe me more than ever yours
L C Adams
P.S. Harriet is likely to lose her little boy who has been very bad some time.

